Citation Nr: 0610128	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  99-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to 38 U.S.C.A., Chapter 35 (Chapter 35 
benefits). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1943.  He died in August 1995, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  This case has since been 
transferred to the jurisdiction of the RO located in 
Montgomery, Alabama.

This case was previously before the Board in May 2000, March 
2003, and September 2004, wherein it was remanded for 
additional development.  It is now returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

As indicated above, this case was previously remanded in 
September 2004.  At that time, in pertinent part, it was 
noted that during her May 2004 VA Travel Board hearing, the 
appellant reported that just prior to his death, the veteran 
had been transferred to "a skilled facility."  Indeed, his 
death certificate reflected that he died at the Northwestern 
Skilled Nursing Home in Berea, Ohio.  The Board directed the 
RO to obtain medical records from this facility prior to 
further adjudication of the appellant's claims.

A review of the veteran's claims file reveals that records 
from the Northwestern Skilled Nursing Home in Berea, Ohio, 
have not been associated with the evidence of record.  
Additionally, there is no indication that an effort was made 
to obtain such records, but that they were unavailable.  As 
such, the case must again be remanded before the Board may 
properly proceed with appellate review.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers, as a matter 
of law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining signed release forms, 
with address information, from the 
appellant, the Northwestern Skilled 
Nursing Home should be contacted so as to 
obtain all medical treatment records of 
the veteran.  All obtained records must be 
added to the claims file.  If the search 
for such records has negative results, 
documentation to that effect must be added 
to the claims file.

2.  After the foregoing development has 
been accomplished to the extent possible, 
review the claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.   Finally, readjudicate the appellant's 
claims of entitlement to service 
connection for the cause of the veteran's 
death and entitlement to Chapter 35 
benefits.  If the determination of either 
claim remains unfavorable to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case (with the revised 
provisions of 38 C.F.R. §§ 3.102 and 3.159 
included) and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


